F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           DEC 11 2000

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                              Clerk



 JEFFREY A. COLLIER,

          Plaintiff-Appellant,
                                                        No. 00-3137
 v.                                             (D.C. No. 00-CV-3044-GTV)
                                                          (Kansas)
 MICHAEL A. NELSON,

          Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and BRISCOE, Circuit Judges.


      Jeffrey Collier, a pro se state prisoner, brought this action under 42 U.S.C.

§ 1983 alleging that his due process rights were denied when prison officials

refused to provide him with conduct guidelines used to assess whether an inmate

may be returned from administrative segregation to the general prison population.

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
The district court dismissed the complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), which authorizes the dismissal of a case prior to service of

process if the court determines that the action fails to state a claim upon which

relief can be granted. Mr. Collier appeals and we affirm. 1

      In Sandin v. Conner, 515 U.S. 472 (1995), the Supreme Court concluded

that because prison discipline “falls within the expected perimeters of the

sentence imposed by a court of law,” id. at 485, disciplinary placement in

segregated confinement does not itself necessarily implicate constitutional liberty

interests. Id. at 486. Instead, the Court held that such placement only gives rise

to a liberty interest protected by the Due Process Clause when it “imposes

atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Id. at 484. In determining that the confinement at issue

in that case did not meet this standard,

      the Court carefully examined the specific conditions of the prisoner’s
      confinement. The Court determined that the prisoner’s conditions
      essentially “mirrored those conditions imposed upon inmates in
      administrative segregation and protective custody,” so the prisoner’s
      “confinement did not exceed similar, but totally discretionary,
      confinement in either duration or degree of restriction.”

Perkins v. Kansas Dept. of Corrections, 165 F.3d 803, 808-09 (10th Cir. 1999)

(quoting Sandin, 515 U.S. at 486).



      1
          Mr. Collier’s request for appointment of counsel is denied.

                                           -2-
      Mr. Collier has alleged no facts showing that his confinement in

administrative segregation presented the type of atypical, significant deprivation

that would implicate a liberty interest. Because he therefore has no

constitutionally protected interest in avoiding that confinement, he has no

constitutional cognizable claim to guidelines regulating it.

      We AFFIRM the judgment of the district court. 2

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Chief Judge




      2
        Mr. Collier is reminded that he must continue making payments on the fee
for his appeal until the entire fee has been paid.

                                         -3-